Citation Nr: 1514382	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  07-28 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative arthritis with disc bulging and protrusion ("back disability"). 

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the cervical spine ("neck disability").  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 








INTRODUCTION

The Veteran had active military duty from August 1985 to June 1996; February 1997 to November 1997; January 1998 to October 1999; February 2000 to February 2001; and from June 2001 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to increased ratings for this back and neck disabilities.  However, prior to the claims being determined on the merits, the Board finds that further development is necessary. 

On the Veteran's VA-Form 9, he asserts that his back disability is progressively becoming worse.  He has flare-ups that restrict his movement completely.  He also states that his arthritis in his back is compounding the problem.  He also believes that he has nerve damage in his left leg and can no longer sit for any length of time.  He has trouble lifting objects without severe pain and discomfort.  

The Veteran also stated that his neck disability is more severe than his current evaluation and a higher rating is warranted.  He claims that he experiences pain and discomfort in the neck as well as headaches.  His cervical muscles are tight, making it difficult to sit for long periods of time.  Further, that his arthritis limits his range of motion.  

The Veteran's last examination for his back and neck disabilities was in April 2009, which is almost six years ago.  As such, the Board is remanding for a new examination to address the severity of his back and neck disabilities.  See 38 C.F.R. § 3.159; see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

The Veteran states on his VA-Form 9 that he submitted medical photos on DVD; these have not been associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to specify all medical care providers who treated him for his back and neck disabilities.  The RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  Specifically, the RO/AMC should associate with file the medical photos on DVD the Veteran may have submitted with his August 2007 VA-Form 9.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2.  After any records requested above have been obtained, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected back and neck disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following: 

a.  Offer specific findings as to the range of motion of the cervical and thoracolumbar spine, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees. If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins. 

b.  Please opine as to the effect of the Veteran's back and neck disabilities on his ability to engage in physical activity and his ability to work.

c.  Identify all impairment associated with the Veteran's back disability, including any associated neurological impairment.

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above action, the RO should conduct any other development as may be indicated.  Then readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



